Rule 611. Mode and Order of Examining Witnesses and Presenting Evidence(a) Control by the Court; Purposes. The court should exercise reasonable control over the mode and order of examining witnesses and presenting evidence so as to: (1) make those procedures effective for determining the truth; (2) avoid wasting time; and (3) protect witnesses from harassment or undue embarrassment. (b) Scope of Cross-Examination. Cross-examination should not go beyond the subject matter of the direct examination and matters affecting the witness’s credibility. The court may allow inquiry into additional matters as if on direct examination. (c) Leading Questions. Leading questions should not be used on direct examination except as necessary to develop the witness’s testimony. Ordinarily, the court should allow leading questions: (1) on cross-examination; and (2) when a party calls a hostile witness, an adverse party, or a witness identified with an adverse party. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1936; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules Subdivision (a). Spelling out detailed rules to govern the mode  and order of interrogating witnesses presenting evidence is neither  desirable nor feasible. The ultimate responsibility for the effective  working of the adversary system rests with the judge. The rule sets  forth the objectives which he should seek to attain. Item (1) restates in broad terms the power and  obligation of the judge as developed under common law principles. It  covers such concerns as whether testimony shall be in the form of a free  narrative or responses to specific questions, McCormick §5, the order  of calling witnesses and presenting evidence, 6 Wigmore §1867, the use  of demonstrative evidence, McCormick §179, and the many other questions  arising during the course of a trial which can be solved only by the  judge's common sense and fairness in view of the particular  circumstances. Item (2) is addressed to avoidance of needless  consumption of time, a matter of daily concern in the disposition of  cases. A companion piece is found in the discretion vested in the judge  to exclude evidence as a waste of time in Rule 403(b). Item (3) calls for a judgement under the particular  circumstances whether interrogation tactics entail harassment or undue  embarrassment. Pertinent circumstances include the importance of the  testimony, the nature of the inquiry, its relevance to credibility,  waste of time, and confusion. McCormick §42. In Alford v. United States, 282 U.S. 687, 694,  51 S.Ct. 218, 75 L.Ed. 624 (1931), the Court pointed out that, while  the trial judge should protect the witness from questions which “go  beyond the bounds of proper cross-examination merely to harass, annoy or  humiliate,” this protection by no means forecloses efforts to discredit  the witness. Reference to the transcript of the prosecutor's  cross-examination in Berger v. United States, 295 U.S. 78, 55 S.Ct. 629, 79 L.Ed. 1314 (1935), serves to lay at rest any doubts as to the need for judicial control in this area. The inquiry into specific instances of conduct of a witness allowed under Rule 608(b) is, of course, subject to this rule. Subdivision (b). The tradition in the federal courts and in  numerous state courts has been to limit the scope of cross-examination  to matters testified to on direct, plus matters bearing upon the  credibility of the witness. Various reasons have been advanced to  justify the rule of limited cross-examination. (1) A party vouches for  his own witness but only to the extent of matters elicited on direct. Resurrection Gold Mining Co. v. Fortune Gold Mining Co., 129 F. 668, 675 (8th Cir. 1904), quoted in Maguire, Weinstein, et al., Cases on  Evidence 277, n. 38 (5th ed. 1965). But the concept of vouching is  discredited, and Rule 607 rejects it. (2) A party cannot ask his own  witness leading questions. This is a problem properly solved in terms of  what is necessary for a proper development of the testimony rather than  by a mechanistic formula similar to the vouching concept. See  discussion under subdivision (c). (3) A practice of limited  cross-examination promotes orderly presentation of the case. Finch v. Weiner, 109 Conn. 616, 145 A. 31 (1929). While this latter reason has merit, the matter is essentially  one of the order of presentation and not one in which involvement at the  appellate level is likely to prove fruitful. See for example, Moyer v. Aetna Life Ins. Co., 126 F.2d 141 (3rd Cir. 1942); Butler v. New York Central R. Co., 253 F.2d 281 (7th Cir. 1958); United States v. Johnson, 285 F.2d 35 (9th Cir. 1960); Union Automobile Indemnity Ass'n. v. Capitol Indemnity Ins. Co., 310 F.2d 318 (7th Cir. 1962). In evaluating these considerations, McCormick says: “The foregoing considerations favoring the  wide-open or restrictive rules may well be thought to be fairly evenly  balanced. There is another factor, however, which seems to swing the  balance overwhelmingly in favor of the wide-open rule. This is the  consideration of economy of time and energy. Obviously, the wide-open  rule presents little or no opportunity for dispute in its application.  The restrictive practice in all its forms, on the other hand, is  productive in many court rooms, of continual bickering over the choice  of the numerous variations of the ‘scope of the direct’ criterion, and  of their application to particular cross-questions. These controversies  are often reventilated on appeal, and reversals for error in their  determination are frequent. Observance of these vague and ambiguous  restrictions is a matter of constant and hampering concern to the  cross-examiner. If these efforts, delays and misprisions were the  necessary incidents to the guarding of substantive rights or the  fundamentals of fair trial, they might be worth the cost. As the price  of the choice of an obviously debatable regulation of the order of  evidence, the sacrifice seems misguided. The American Bar Association's  Committee for the Improvement of the Law of Evidence for the year  1937–38 said this: “The rule limiting cross-examination to the precise  subject of the direct examination is probably the most frequent rule  (except the Opinion rule) leading in the trial practice today to refined  and technical quibbles which obstruct the progress of the trial,  confuse the jury, and give rise to appeal on technical grounds only.  Some of the instances in which Supreme Courts have ordered new trials  for the mere transgression of this rule about the order of evidence have  been astounding. “We recommend that the rule allowing questions upon  any part of the issue known to the witness * * * be adopted.  * * *’ ” McCormick, §27, p. 51. See also 5 Moore's  Federal Practice  43.10 (2nd ed. 1964). The provision of the second sentence, that the  judge may in the interests of justice limit inquiry into new matters on  cross-examination, is designed for those situations in which the result  otherwise would be confusion, complication, or protraction of the case,  not as a matter of rule but as demonstrable in the actual development of  the particular case. The rule does not purport to determine the extent  to which an accused who elects to testify thereby waives his privilege  against self-incrimination. The question is a constitutional one, rather  than a mere matter of administering the trial. Under Simmons v. United States, 390 U.S. 377, 88 S.Ct. 967, 19 L.Ed.2d 1247 (1968), no general waiver occurs when the  accused testifies on such preliminary matters as the validity of a  search and seizure or the admissibility of a confession. Rule 104(d), supra. When he testifies on the merits, however, can he  foreclose inquiry into an aspect or element of the crime by avoiding it  on direct? The affirmative answer given in Tucker v. United States, 5 F.2d 818 (8th Cir. 1925), is inconsistent with the description of the waiver as extending to “all other relevant facts” in Johnson v. United States, 318 U.S. 189, 195, 63 S.Ct. 549, 87 L.Ed. 704 (1943). See also Brown v. United States, 356 U.S. 148, 78 S.Ct. 622, 2 L.Ed.2d 589 (1958). The situation of an accused who  desires to testify on some but not all counts of a multiple-count  indictment is one to be approached, in the first instance at least, as a  problem of severance under Rule 14 of the Federal Rules of Criminal  Procedure. Cross v. United States, 118 U.S.App.D.C. 324, 335 F.2d 987 (1964). Cf. United States v. Baker, 262 F.Supp. 657,  686 (D.D.C. 1966). In all events, the extent of the waiver of the  privilege against self-incrimination ought not to be determined as a  by-product of a rule on scope of cross-examination. Subdivision (c). The rule continues the traditional view that  the suggestive powers of the leading question are as a general  proposition undesirable. Within this tradition, however, numerous  exceptions have achieved recognition: The witness who is hostile,  unwilling, or biased; the child witness or the adult with communication  problems; the witness whose recollection is exhausted; and undisputed  preliminary matters. 3 Wigmore §§ 774–778. An almost total unwillingness  to reverse for infractions has been manifested by appellate courts. See  cases cited in 3 Wigmore §770. The matter clearly falls within the area  of control by the judge over the mode and order of interrogation and  presentation and accordingly is phrased in words of suggestion rather  than command. The rule also conforms to tradition in making the  use of leading questions on cross-examination a matter of right. The  purpose of the qualification “ordinarily” is to furnish a basis for  denying the use of leading questions when the cross-examination is  cross-examination in form only and not in fact, as for example the  “cross-examination” of a party by his own counsel after being called by  the opponent (savoring more of re-direct) or of an insured defendant who  proves to be friendly to the plaintiff. The final sentence deals with categories of witnesses automatically regarded and treated as hostile. Rule 43(b) of the Federal Rules of Civil Procedure has included only “an adverse party or an officer, director, or  managing agent of a public or private corporation or of a partnership or  association which is an adverse party.” This limitation virtually to  persons whose statements would stand as admissions is believed to be an  unduly narrow concept of those who may safely be regarded as hostile  without further demonstration. See, for example, Maryland Casualty Co. v. Kador, 225 F.2d 120 (5th Cir. 1955), and Degelos v. Fidelity and Casualty Co., 313 F.2d 809 (5th Cir. 1963), holding despite the language of Rule 43(b) that an  insured fell within it, though not a party in an action under the  Louisiana direct action statute. The phrase of the rule, “witness  identified with” an adverse party, is designed to enlarge the category  of persons thus callable. Notes of Committee on the Judiciary, House Report No. 93–650 As submitted by the Court, Rule 611(b) provided: A witness may be cross-examined on any matter  relevant to any issue in the case, including credibility. In the  interests of justice, the judge may limit cross-examination with respect  to matters not testified to on direct examination. The Committee amended this provision to return to  the rule which prevails in the federal courts and thirty-nine State  jurisdictions. As amended, the Rule is in the text of the 1969 Advisory  Committee draft. It limits cross-examination to credibility and to  matters testified to on direct examination, unless the judge permits  more, in which event the cross-examiner must proceed as if on direct  examination. This traditional rule facilitates orderly presentation by  each party at trial. Further, in light of existing discovery procedures,  there appears to be no need to abandon the traditional rule. The third sentence of Rule 611(c) as submitted by the Court provided that: In civil cases, a party is entitled to call an  adverse party or witness identified with him and interrogate by leading  questions. The Committee amended this Rule to permit leading  questions to be used with respect to any hostile witness, not only an  adverse party or person identified with such adverse party. The  Committee also substituted the word “When” for the phrase “In civil  cases” to reflect the possibility that in criminal cases a defendant may  be entitled to call witnesses identified with the government, in which  event the Committee believed the defendant should be permitted to  inquire with leading questions. Notes of Committee on the Judiciary, Senate Report No. 93–1277 Rule 611(b) as submitted by the Supreme Court  permitted a broad scope of cross-examination: “cross-examination on any  matter relevant to any issue in the case” unless the judge, in the  interests of justice, limited the scope of cross-examination. The House narrowed the Rule to the more traditional  practice of limiting cross-examination to the subject matter of direct  examination (and credibility), but with discretion in the judge to  permit inquiry into additional matters in situations where that would  aid in the development of the evidence or otherwise facilitate the  conduct of the trial. The committee agrees with the House amendment.  Although there are good arguments in support of broad cross-examination  from perspectives of developing all relevant evidence, we believe the  factors of insuring an orderly and predictable development of the  evidence weigh in favor of the narrower rule, especially when discretion  is given to the trial judge to permit inquiry into additional matters.  The committee expressly approves this discretion and believes it will  permit sufficient flexibility allowing a broader scope of  cross-examination whenever appropriate. The House amendment providing broader discretionary  cross-examination permitted inquiry into additional matters only as if  on direct examination. As a general rule, we concur with this  limitation, however, we would understand that this limitation would not  preclude the utilization of leading questions if the conditions of  subsection (c) of this rule were met, bearing in mind the judge's  discretion in any case to limit the scope of cross-examination [see  McCormick on Evidence, §§24–26 (especially 24) (2d ed. 1972)]. Further, the committee has received correspondence  from Federal judges commenting on the applicability of this rule to  section 1407 of title 28. It is the committee's judgment that this rule  as reported by the House is flexible enough to provide sufficiently  broad cross-examination in appropriate situations in multidistrict  litigation. As submitted by the Supreme Court, the rule  provided: “In civil cases, a party is entitled to call an adverse party  or witness identified with him and interrogate by leading questions.” The final sentence of subsection (c) was amended by  the House for the purpose of clarifying the fact that a “hostile  witness”—that is a witness who is hostile in fact—could be subject to  interrogation by leading questions. The rule as submitted by the Supreme  Court declared certain witnesses hostile as a matter of law and thus  subject to interrogation by leading questions without any showing of  hostility in fact. These were adverse parties or witnesses identified  with adverse parties. However, the wording of the first sentence of  subsection (c) while generally, prohibiting the use of leading questions  on direct examination, also provides “except as may be necessary to  develop his testimony.” Further, the first paragraph of the Advisory  Committee note explaining the subsection makes clear that they intended  that leading questions could be asked of a hostile witness or a witness  who was unwilling or biased and even though that witness was not  associated with an adverse party. Thus, we question whether the House  amendment was necessary. However, concluding that it was not intended to  affect the meaning of the first sentence of the subsection and was  intended solely to clarify the fact that leading questions are  permissible in the interrogation of a witness, who is hostile in fact,  the committee accepts that House amendment. The final sentence of this subsection was also  amended by the House to cover criminal as well as civil cases. The  committee accepts this amendment, but notes that it may be difficult in  criminal cases to determine when a witness is “identified with an  adverse party,” and thus the rule should be applied with caution. Notes of Advisory Committee on Rules—1987 Amendment The amendment is technical. No substantive change is intended. Committee Notes on Rules—2011 Amendment The language of Rule 611 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.